Judgments and order so far as appealed from affirmed, with costs. AH concur. (The judgments are for plaintiff in an action for damages for personal injuries sustained by reason of negligence in the operation of an electric truck in a factory. The first judgment was for the amount of the verdict and costs. The order denied plaintiff’s motion to amend the complaint to conform to the verdict, but denied defendant’s motion for a new trial if plaintiff filed a stipulation to vacate the judgment and accept the amount demanded in the complaint. The second judgment was for $25,000 and interest and costs, entered pursuant to a stipulation filed under the alternative order of the court.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCum, JJ.